Citation Nr: 9929282	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  98-01 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
September 1978 to September 1982.  The veteran also served 
from September 1990 to March 1991 and from May 1994 to 
September 1994.

In September 1997 the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, denied the 
veteran's service connection claim for hypertension.  The 
veteran timely appealed the denial of his hypertension claim 
to the Board of Veterans' Appeals (Board).  The veteran 
testified at an RO hearing on May 21, 1998. 


FINDINGS OF FACT

While the evidence does indicated that the veteran had 
elevated blood pressure readings in service, there is no 
competent medical evidence of a nexus between the currently 
established hypertension and any symptoms or complaints in 
service, to include evidence that hypertension was manifest 
to a compensable degree within one year after the veteran's 
separation from service.


CONCLUSION OF LAW

The claim for service connection for hypertension is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) from his initial 
period of active duty do not indicate any diagnosis of high 
blood pressure.  Various blood pressure readings during his 
first period of service were recorded with no systolic 
reading above 140 and one diastolic reading of 92 and the 
rest 82 or below.  His separation examination from July 1982 
records a blood pressure reading of 100/60, and notes that 
the veteran complained of tightening in his chest and high 
blood pressure the week prior to this examination.  The 
veteran reported visiting a clinic, but there is no record to 
reflect this.

The SMRs in July 1990 show a blood pressure reading of 
135/68.  The examiner's impression was of cardiomegaly with 
biventricular enlargement.

The veteran's unit was activated for service in the Persian 
Gulf in September 1990.  A military physical evaluation in 
October 1990 revealed that the veteran had "borderline" 
blood pressure elevations, that he experienced chest pain, 
and that a left axis deviation was present on his EKG.  A 
blood pressure reading of 160/95 was reported.  This 
condition was diagnosed as probable hypertensive 
cardiovascular disease with cardiac involvement.  
Hypertrophic cardiomyopathy was to be ruled out.  As a result 
of this examination, the veteran was not permitted to deploy 
to the Middle East.  The veteran's medical records from his 
active duty separation in March 1991 are largely incomplete, 
and do not contain a blood pressure reading.

A military physical conducted in February 1993 indicates the 
veteran's blood pressure as 124/84 and recorder his weight as 
252 pounds.  In addition, it contains the comment "no 
significant health problems, overweight, has passed taped 
test". The veteran noted in the self-reported history 
section of the examination form that he had been diagnosed 
with high blood pressure in the past.  Subsequent SMRs do not 
contain information regarding the veteran's blood pressure.

The veteran has submitted private treatment records from Dr. 
Gerald Oliver, which span from August 1996 to June 1998.  
These records indicate that the veteran received treatment 
for hypertension, and that he was prescribed medication for 
the condition.  These and other VA medical records establish 
that the veteran had hypertension since 1996 and is currently 
receiving treatment for the condition.

The veteran testified before a Hearing Officer at the RO on 
May 21, 1998.  He indicated that he was first notified that 
he had hypertension during an October 1990 military physical.  
In subsequent years, the veteran reported he experienced 
symptoms of light-headedness, dizzy headaches, occasional 
double vision, and irritability.  The veteran indicated that 
he began taking medication to control his hypertension in 
1996, and that this was prescribed by his personal physician 
Dr. Gerald Oliver.  The veteran also testified that he had 
not sought treatment from any private physicians other than 
Dr. Oliver.  

II.  Legal Analysis

Service connection may be granted for disability due to 
injury or disease incurred or aggravated by active service.  
38 U.S.C.A. § 1110, 1131, 1153, 5107 (West 1991); 38 C.F.R. 
§ 3.303(a), 3.310(a) (1998).  Certain conditions, including 
hypertension, will be presumed to have been incurred in 
service if manifested to a compensable degree within a 
prescribed period of time after service, which is one year 
for hypertension.  The presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. § 1101, 
1112,1113,1137; 38 C.F.R. §§ 3.307, 3.309.   

The preliminary determination that must be made in a case 
involving a claim for service connection is whether the claim 
is "well grounded."  A claim is "well grounded" if it is 
"plausible, meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1Vet. App. 78, 81-82 (1990).  The United States 
Court of Appeals for Veterans Claims (Court) also has held, 
however, although a claim need not be conclusive to be well 
grounded, competent evidence-and not just allegations---to 
justify concluding that the claim is at least plausible must 
nonetheless accompany it.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  The Court has further held that, where 
the determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, 1 Vet. App. at 81).  The burden of 
showing the claim is well grounded, if judged by a fair and 
impartial individual, resides with the veteran.  If it is 
determined he has not satisfied this initial burden, then his 
appeal must be denied, and VA does not have a duty to 
"assist" him in developing the evidence pertinent to his 
claim.
See Slater v. Brown, 9 Vet. App. 240, 243 (1996); Murphy, 1 
Vet. App. at 81-82.

In order for the claim for service connection to be well 
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability;
(2) an in-service injury or disease; and (3) a nexus between 
the current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997);
see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  The 
nexus requirement may be satisfied by evidence showing that a 
chronic condition subject to presumptive service connection, 
such as hypertension, became manifest to a compensable degree 
within the prescribed one-year period after service.  
See Traut v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. 
Brown, 5 Vet. App. 36, 43 (1993). 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and that he 
still has such a condition.  See also 38 C.F.R. § 3.303(d).  
Such evidence, however, must be medical unless it relates to 
a condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service, provided that continuity of symptoma-tology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

The veteran's private medical records from Dr. Oliver, and 
his VA outpatient treatment records, indicate that the 
veteran is undergoing treatment for hypertension, thus 
establishing a current diagnosis of the disorder.  In 
addition, there are instances where the veteran had 
complaints of high blood pressure while in service.  On his 
July 1982 separation physical that the veteran stated that he 
had experienced high blood pressure and tightness in his 
chest a week prior to his separation physical.  However, his 
blood pressure was observed to be 100/60 at the time of the 
examination.  The veteran was also noted to have 
"borderline" hypertension when his unit reported for active 
duty during the Persian Gulf crisis in October, 1990.  While 
the evidence does not clearly establish the presence of 
hypertension in service, there is sufficient evidence to make 
this portion of the claim plausible.  Based on these factors 
the veteran is able to satisfy the first two criteria 
required to put forth a well-grounded claim.  However, there 
is no medical evidence of a nexus between any current 
hypertension and service.  The Board acknowledges that 
cardiovascular disease, to include hypertension, is among the 
chronic diseases for which service connection may be granted 
on a presumptive basis if manifest to a compensable degree 
(i.e., 10 percent disabling) within one year post-service. 
See 38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. § 3.307, 
3.309 (1995). Here, however, there is no medical evidence 
that the veteran had hypertension to the required degree 
within his first post-discharge year.  The first documented 
evidence of post-service treatment for hypertension is an 
August 1996 examination by Dr. Oliver.  Moreover, there is no 
competent medical opinion that the veteran's current 
hypertension is related to service.  In the absence of 
competent evidence to support the claim, the claim for 
service connection for hypertension must be denied as not 
well grounded.

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection for hypertension is well grounded, VA is 
under no "duty to assist" him in developing the evidence 
pertinent to his claim.  See Epps, 126 F.3d at 1468.  
Moreover, the Board is aware of no circumstances in this case 
that would put VA on notice that any additional relevant 
evidence may exist that, if obtained, would make his claim 
well grounded.  See McKnight v. Gober, 131 F.2d 1483, 1485 
(Fed. Cir. 1997).  

Although the veteran alleges that his hypertension is the 
result of his service in the military, he does not have the 
medical expertise or training to give a competent opinion on 
the determinative issue of causation-to link his current 
hypertension to these factors.  Therefore, his allegations as 
to a nexus between his military service and hypertension have 
no probative value. See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The Board emphasizes that evidence, 
and not just allegations must support a well-grounded claim.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).

The RO denied the veteran's claim on the same premise as the 
Board--as not well grounded.  The RO also notified him in the 
October 1997 Statement of the Case (SOC) of the requirements 
to submit a well-grounded claim.  Clearly then, he 
is not prejudiced by the Board's decision to deny his claim 
on the same basis.  
See Bernard v. Brown, 4 Vet. App. 384, 392-93 (1994).  Also, 
the Board views 
its (and the RO's) discussion to inform him of the type of 
evidence that is
necessary to make his claim well grounded and warrant full 
consideration on 
the merits.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  Hence, the 
VA has met its duty to inform him of the evidence necessary 
to support his claim.  
See 38 U.S.C.A. § 5103(a).


ORDER

As evidence of a well-grounded claim has not been submitted, 
the claim for service connection for hypertension is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


`
 

